AO 245B (CASDRev. 08/13) Judgment in a Criminal Case for Revocations                                FILED
                                    UNITED STATES DISTRICT Co IffT 092018
                                           SOUTHERN DISTRICT OF CALI                         RNtteRK. u.s. DISTRICT COURT .
                                                                                             SOUTHERN DISTRICT OF CAUFORNIA
             UNITED STATES OF AMERICA                                 JUDGMENT~~~~~~~~~U~~~
                                                                      (For Revocation of Probation or Supervised Release) 

                                                                      (For Offenses Committed On or After November 1, 1987)

                               V.
FRANCISCO ANDRES HERNANDEZ-GUERRERO (I)
                                                                         Case Number:         15CR0879-GPC

                                                                      PAULD. TURNER
                                                                      Defendant's Attorney
REGISTRATION NO.               49454298
D­
THE DEFENDANT: 

~    admitted guilt to violation of allegation(s) No.       1


D    was found guilty in violation ofa\legation(s) No.                                                  after denial of guilty. 

                                                          --------------------------
Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s): 


Allegation Number                 Nature of Violation 

       I                          Committed a federal, state or local offense




     Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
        IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant's economic circumstances.

                                                                      October 3. 2018
                                                                      Date of Imposition of Sentence




                                                                      HON. Gonzalo P. Curiel
                                                                      UNITED STATES DISTRICT JUDGE




                                                                                                                      15CR0879-GPC 

AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case for Revocations

DEFENDANT:                   FRANCISCO ANDRES HERNANDEZ-GUERRERO (1)                               Judgment - Page 2 of2
CASE NUMBER:                 15CR0879-GPC

                                                      IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 FIFTEEN (15) MONTHS (3 MONTHS TO RUN CONSECUTIVE AND 12 MONTHS TO RIJN CONCURRENT TO
 CASE 18CR0458-LAB




         Sentence imposed pursuant to Title 8 USC Section 1326(b).
 o       The court makes the following recommendations to the Bureau of Prisons:




         The defendant is remanded to the custody of the United States Marshal.

 o       The defendant shall surrender to the United States Marshal for this district:
         o	~
                ----------------- A.M.                            on
                                                                       ------------------------------------
         o 	 as notified by the United States Marshal.
         The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 o       Prisons: 

         o on or before 

         o 	 as notified by the United States Marshal. 

               as notified by the Probation or Pretrial Services Office. 


                                                           RETURN
 I have executed this judgment as follows:

         Defendant delivered on 	
                                    -------------------------- to ------------------------------
 at 	                                          , with a certified copy of this judgment.
        -----------------------


                                                                       UNITED STATES MARSHAL 




                                        By 	                   DEPUTY UNITED STATES MARSHAL




                                                                                                       15CR0879-GPC
